DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 05/20/2022, claims 1, 7-9, 12-14, 16 and 20 are amended. Claims 1-20 are pending. Applicant amended the title of the invention, which was previously objected for it was very general, and not clearly indicative of the inventive idea to which the claims are directed; hence the objections have been withdrawn.
Information Disclosure Statement
The Information Disclosure Statement dated 08/17/2022, 06/21/2022 and 06/06/2022 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashtiani et al. (US 2006/0098390) in view of Tsuchiya et al. (US 2005/0189919) further in view of Ayoub (US 2019/0391634). 
With respect to claims 1, 7 and 14, Ashtiani et al. (hereinafter, Ashtiani) discloses 
a supercapacitor energy storage unit to power the asset tracking device (Para. # 0004, 008); a charging interface to charge the supercapacitor energy storage unit (Para. # 0013); and a controller to execute temperature-dependent charge control instructions to: obtain a temperature reading measured at the asset tracking device (Fig. 3, microcomputer 24; par. # 0013); determine a target voltage for the supercapacitor energy storage unit based on the temperature reading to balance utilization of a capacity of the supercapacitor energy storage unit against temperature-dependent deterioration of the supercapacitor energy storage unit (Para.  #0009, 0012, 0034 and 0036); and control the charging interface to charge the supercapacitor energy storage unit to the target voltage (para. #0013: a controller adapted to operate the switch and charge the battery when instantaneous battery voltage is equal to detected ultracapacitor or supercapacitor voltage); 

    PNG
    media_image1.png
    240
    517
    media_image1.png
    Greyscale

ASHTIANI, however, does not expressly disclose a temperature sensor to capture temperature readings, and determination based on the temperature reading measured at the asset tracking device. 
  Tsuchiya discloses, on the other hand, a temperature sensor to capture temperature readings (such as in Para. # 0009 or reproduced Fig.2 below: the thermistor is a temperature measuring unit/ temperature sensor and controlled by the microcontroller 53 to detect the battery pack temperature and each cell temperature).

    PNG
    media_image2.png
    510
    771
    media_image2.png
    Greyscale

and Ayoub discloses an asset tracking device (Para. # 0020, 0024: asset tracking system or asset tracking device determine that a cargo is collocated with and moving with the carrier based on location measurements from the asset tracking device including multiple sensors in sensor subsystem 250) that also includes

    PNG
    media_image3.png
    684
    554
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    464
    593
    media_image4.png
    Greyscale

multiple sensors in sensor sub system one of which can be substituted with temperature sensor of the prior reference incorporating into the sensor sub-system to use for the intended determination based on temperature variations. Ayoub describe in paragraph 4 that Active asset tracking devices gather location data using sensors (including temperature sensors: broadly interpreted) or receivers and transmit the location data or a calculated location to a receiver interested in the location of the asset tracking device. 
ASHTIANI, Tsuchiya and Ayoub are analogous art because they are from the same field of endeavor namely Energy storage system with a temperature detection for battery pack and method and system for asset tracking using asset tracking device.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a temperature sensor of Tuschiya to detect temperature and asset track device and incorporate in the sensor subsystem of Ayoub to track asset to the energy storage system of Ashtiani in view of Tsuchiya further in view of Ayoub for an integrated tracking system powered by a portable battery with a controller or microcontroller that can manages the temperature of the tracking system to protect from overheat damage while en route to a desired destination.
With respect to claims 2, 8 and 15, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Tsuchiya discloses that the controller is further to: obtain one or more additional previously measured temperature readings measured at the asset tracking device; and determine the target voltage further based on the one or more additional previously measured temperature readings (See Para. # 0016 and 0033). 
With respect to claims 3, 9 and 16, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses a communication interface to receive environmental data from a remote server, the environmental data pertaining to an environmental condition at a present location of the asset tracking device; wherein the controller is further to determine the target voltage based on the environmental data (as in Fig. 2, 230: communication system through external sensor 260 and processor 220 able to get environment data: Para. # 0049). 
With respect to claims 4, 10 and 17, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses
wherein the environmental data comprises temperature data that indicates a regional temperature at the present location (Para. # 0050). 
With respect to claims 5, 11 and 18, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses further comprising: a solar panel to supply energy to the supercapacitor energy storage unit through the charging interface; and wherein the environmental data comprises sunlight data that indicates an amount of sunlight expected to reach the asset tracking device at the present location (Para. # 0047).
With respect to claims 6, 12 and 19, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses wherein the controller is further to determine the target voltage further based on a charge cycle deterioration model of the supercapacitor energy storage unit (Para. # 0047 when energy capacity is low, and detecting by the controller). 
With respect to claims 7, 13 and 20, Ashtiani discloses the supercapacitor energy storage unit to power the asset tracking device described above, wherein Ayoub discloses wherein the asset is a non-vehicular asset that is couplable to a vehicle, the vehicle to control travel of the asset (Para. # 0016 or can be within a vehicle as in paragraph 0022 and 0023).
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive to overcome the combined references used in the office action (See rejections above).
Applicant argues that “… Ashtiani does not describe that a target voltage to which the ultracapacitor is to be charged is determined based on a temperature reading measured at an asset tracking device located at an asset, e.g. vehicle, to monitor travel of the asset…”
As per the above description, the rejections are based on combinations of references, and Ashtiani is used to discloses a supercapacitor energy storage unit to power the asset tracking device, a charging interface to charge the supercapacitor energy storage unit, and a controller to execute temperature-dependent charge control instructions in a broad way. Tsuchiya, on the other hand, used to disclose a temperature sensor to capture temperature readings of data for specific purposes as particularly related in asset tracking device application.
Ayoub discloses an asset tracking device as described in paragraph 20 or 24 as asset tracking system or asset tracking device determine that a cargo is collocated with and moving with the carrier based on location measurements from the asset tracking device. It includes a sensor subsystem that has active asset tracking devices to gather location data using sensors or receivers and transmit the location data or a calculated location to a receiver interested in the location of the asset tracking device. This feature is incorporated into the temperature measuring device of Tsuchiya in order to address the limitations in question as indicated in the above rejections.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See IN RE KELLER, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); IN RE MERCK & CO., 800 F.2d 1091, 231 USPQ 375 (FED. CIR. 1986).
Therefore, hence respectfully states that applicant argument in this regard is not found persuasive or proper. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859